Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT/COMMENTS
Examiner’s amendment:
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Ainslie Parsons on 2/9/2022.
The claim set filed on 1/24/2022 has been replaced by Examiner’s Claim Amendment for Allowance (see attachment), wherein
Claims 2-3, 7, 9, 11, 14-15, and 19 were previously cancelled.
	Claims 18 and 24-25 are currently cancelled.
Claims 1, 4-6, 8, 10, 12, 16-17, 20, 22-23 are currently amended.
Claims 1, 4-6, 8, 10, 12-13, 16-17, and 20-23 are allowed.


Examiner’s statement of reasons for allowance: 
	The prior art does not anticipate, teach, or suggest the antibody or antigen binding fragment thereof comprising CDR-L1-3 of SEQ ID NOs: 1-3 from VL and CDR-H1-3 of SEQ ID NO: 4-6 from VH (defined by kabat numbering) OR comprising CDR-
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
	
Requirement of election is withdrawn:
Claim 1 is directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(b).  Claims 17 and 20-23 directed to the processes of using the allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.  Claims 17 and 23 are/is directed to an invention of detecting HER3 expression in a sample with the antibody of claim 1.  Claims 20-22 are directed to an invention of imaging HER3 in a subject comprising administering the antibody of claim 1 conjugated to a detecting agent, which require all the limitations of an allowable product claim 1. 
Because a claimed invention previously withdrawn from consideration under 37 CFR 1.142 has been rejoined, the restriction requirement between groups 1, 2, and 3 as set forth in the Office action mailed on 7/6/2021 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lei Yao, whose telephone number is (571) 272-3112.  The examiner can normally be reached on 8:00am-6:00pm Monday-Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu, can be reached on (571) 272-0839.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


	
	/LEI YAO/           Primary Examiner, Art Unit 1642